Citation Nr: 0503621	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  00-24 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for tinea cruris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 until February 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

A transcript of the veteran's July 2002 hearing before a 
Member of the Board is of record.  It is noted that the Board 
Member who conducted that hearing is no longer employed at 
the Board.  The veteran was informed of this in an August 
2003 letter, in which he was afforded the opportunity to 
request a new hearing if he so desired.  That communication 
indicated that if no response was made within 30 days, it 
would be assumed that the veteran did not wish to have an 
additional hearing.  The veteran did not respond to the 
August 2003 correspondence and development of the claim 
proceeded as in all other cases.  

This matter was previously before the Board in September 
2003.  At that time, a remand was ordered to accomplish 
additional development.  


FINDINGS OF FACT

The veteran's tinea cruris is manifested by complaints of 
constant or near-constant itching; objectively, the course of 
treatment involves the longstanding daily use of prescribed 
oral medications.  

CONCLUSION OF LAW

The criteria for entitlement to a 10 percent evaluation for 
tinea cruris have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Code 7806-7813 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 7806-7813 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.  In light of the 
favorable determination contained herein, further development 
with regard to VA's duties to notify and assist would serve 
no useful purpose.  A remand is inappropriate where there is 
no possibility of any benefit flowing to the veteran.  Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).

Relevant law and regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Factual background

VA outpatient treatment reports dated throughout 2000 
indicate treatment for skin complaints.  Specifically, the 
veteran reported generalized itchiness.  The diagnoses were 
diffuse xerosis and pruritis.  Regarding the pruritis, it was 
worse in the winter months.  In an April 2000 report, the 
veteran denied any rashes on the skin.  Only after scratching 
did he notice any excoriations.  

The veteran was examined by VA in July 2000.  The veteran 
reported that he felt like there was something crawling 
inside him.  His pruritis affected his entire body and was 
worse with sweating.  Objectively, the veteran had a slight 
fine diffuse scale throughout his arms.  There were also 
several stuck-on brown papules and plaques on his back.  
There was no ulceration, exfoliation or crusting.  The 
remainder of the skin examination was normal.  The diagnosis 
was pruritis due to psoriasis.  No tinea cruris was found at 
that time.  

A September 2000 treatment report noted the presence of small 
brown plaques and papules on the veteran's trunk and back.  
There was no visible rash.  The course of treatment involved 
both topical and oral medications, including asorbase, 
hydroxizine, zyrtec and sarna cream.  The veteran was also to 
limit sun exposure and to avoid hot showers and baths.  

In an October 2000 statement, the veteran reiterated that his 
service-connected skin condition had worsened in severity.  
He stated that he had been prescribed various lotions and had 
changed laundry detergents but experienced no improvement in 
his condition.  He further reported that he itched more with 
sweating.  

In an August 2001 statement, the veteran reported that his 
itching was driving him crazy.  He noted that he lost a job 
due to his tinea cruris, because the workplace was too hot, 
irritating his skin, which he scratched until it was raw.

In July 2002, the veteran offered testimony before a Member 
of the Board.  At that time, it was argued that the veteran's 
pruritis constituted a component of his service-connected 
psychiatric disability.  The remainder of the testimony 
provided related to the veteran's psychiatric condition.

In January 2003, the veteran was again examined by VA.  The 
veteran reported symptoms of daily itching, worse in the 
summer and worse with nervousness, heat or sweating.  In 
addition to itching, the veteran also felt a creeping 
sensation under his skin.  He denied pain or tenderness.  On 
occasion, he would scratch until he bled.  His treatment 
included hydroxyzine 25 mg. tablets taken once or twice per 
day, alternated with doxepin taken in 50 mg. doses each day.  
He also used Sarna and Absorbase topically.  

Upon physical examination, there were no localized findings.  
The veteran had a well-demarcated hyperkeratonic plaque on 
his posterior left shoulder and upper back, which was 
seborrheic keratosis.  There was no ulceration, exfoliation 
or crusting.  Associated systemic nervous symptoms included 
anxiety.  The percentage of exposed skin affected was less 
than one percent.  There was no urticaria, primary cutaneous 
vasculitis or erythema multiforme.  There was also no 
scarring or disfigurement and no acne, choracne, scarring 
alopecia, alopecia areata or hyperhidrosis.  There was also 
no evidence of tinea cruris at that time.  

In an October 2003 statement, the veteran reiterated his 
belief that his itching was caused by his nerves.  

Analysis 

The veteran is presently assigned a noncompensable evaluation 
for tinea cruris pursuant to Diagnostic Code 7813-7806.  It 
is noted that 38 C.F.R. § 4.118, governing skin disabilities, 
has undergone significant revision during the pendency of 
this appeal.  Each version of the law has been considered and 
the Board concludes that, for the entirety of the claims 
period a rating of 10 percent is appropriate.  However, 
neither version of the law provides a basis for a rating in 
excess of 10 percent.  

As an additional preliminary matter, the Board recognizes the 
veteran's many statements to the effect that his skin 
condition was tied into the symptomatology related to his 
service-connected generalized anxiety disorder.  That 
condition was before the Board in September 2002.  At that 
time, it was determined that the evidence of record failed to 
warrant a rating in excess of 30 percent.  That decision 
became final.  38 U.S.C.A. § 7104.  At the present time, 
then, the sole matter of concern is the severity of the 
physical manifestations of the veteran's skin disability per 
the criteria under 38 U.S.C.A. § 4.118.  To whatever extent 
the veteran's skin condition involves a psychological 
component, such has already been contemplated in the 
assignment of the veteran's 30 percent disability for 
generalized anxiety disorder.  

As previously stated, there has been a change in the law with 
respect to the evaluation of skin disabilities.  Prior to 
August 30, 2002, Diagnostic Code 7806, concerning eczema, 
provided a noncompensable rating where there was slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation was warranted 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
was warranted where the evidence demonstrated constant 
exudation or itching, with extensive lesions or marked 
disfigurement.  

The rating schedule prior to August 30, 2002, further 
instructed that dermatophytosis (Diagnostic Code 7813) was to 
be evaluated as eczema.  

Here, the competent evidence establishes a disability picture 
involving constant or near-constant itching.  The evidence 
further reveals that the veteran has been prescribed a host 
of oral and topical medications over the last several years 
to alleviate his symptomatology.  Moreover, he takes many 
such medications on a daily basis.  Such evidence therefore 
supports the next-higher 10 percent rating under Diagnostic 
Code 7806 as it existed prior to August 30, 2002.  In so 
finding, the Board acknowledges that the affected area was 
not extensive.  However, the July 2000 VA examination noted 
scaling of the arms, an exposed area.  As such the 10 percent 
evaluation is appropriate.  The next-higher 30 percent 
evaluation under the old version of Diagnostic Code 7806 
requires findings of extensive lesions and marked 
disfigurement.  As such findings are absent here, that rating 
is not for application.  Finally, there are no alternate 
Diagnostic Codes prior to August 30, 2002, under which an 
evaluation in excess of 10 percent is warranted for the 
veteran's symptomatology. 

The Board will now consider the revised version of 38 C.F.R. 
§ 4.118, effective August 30, 2002.  

Under the revised version of the skin rating criteria, 
effective August 30, 2002, Diagnostic Code 7813 instructs 
that dermatophytosis (which includes tinea cruris) is to be 
rated either as disfigurement of the head, face or neck, as 
scars, or as dermatitis, depending on the prominent 
disability.  

In the present case, there are no findings of disfigurement 
or of scarring.  Therefore, Diagnostic Code 7806, for 
eczema/dermatitis, is the appropriate Code section under 
which to evaluate the veteran's skin disability.

Under the new version of Diagnostic Code 7806, a 
noncompensable evaluation is warranted where the condition 
covers less than 5 percent of the entire body or less than 5 
percent of the exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  A 
10 percent rating applies where the condition affects at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12-week period.  A 30 percent rating is for application 
where the condition covers 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly during the past 12-month 
period.  

As discussed earlier, the veteran's service-connected skin 
disability requires daily use of oral medications.  
Specifically, as noted at his January 2003 VA examination, 
The veteran was taking hydroxyzine 25 mg. tablets once or 
twice per day, along with doxepin, taken in 50 mg. doses each 
day.  He also used Sarna and Absorbase topically.  Moreover, 
the veteran's use of oral medications was longstanding.  
Indeed, a September 2000 VA outpatient treatment report had 
noted the oral use of hydroxizine and zyrtec.  

Because the criteria for a noncompensable evaluation under 
Diagnostic Code 7806, as revised effective August 30, 2002, 
contemplate no more than topical therapy required during the 
past 12-month period, and because the competent evidence 
clearly reveals daily use of oral medication for the 
veteran's skin disability, the Board thus finds that the 
veteran's disability picture is more consistent with the next 
higher 10 percent rating under Diagnostic Code 7806.  In so 
finding, it is acknowledged that the veteran does not appear 
to meet the specific criteria for that 10 percent evaluation, 
i.e., there is no evidence to establish that his medications 
are 
corticosteroids or other immunosuppressive drugs.  However, 
as explained above, the Board finds that the routine use of 
any oral medication demonstrates a disability picture more 
closely approximating the next-higher 10 percent rating.  

While the Board finds that a 10 percent evaluation is 
appropriate here, the evidence does not support the next-
higher 30 percent rating under the new version of Diagnostic 
Code 7806.  Indeed, there is no showing that the veteran's 
skin disability covers 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected.  Rather, the 
January 2003 VA examination revealed that the condition 
covered less than one percent of the exposed skin affected.  
Moreover, there is no showing of systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

The Board has also considered whether any alternate 
Diagnostic Codes effective August 30, 2002, entitle the 
veteran to a disability evaluation in excess of 10 percent.  
However, no other Code sections are found to be relevant.  

In conclusion, then, under both the old version of the rating 
criteria for disabilities of the skin and the new version 
revised effective August 30, 2002, the veteran is entitled to 
the next-higher 10 percent evaluation pursuant to Diagnostic 
Code 7806.  Neither version of the Code affords an evaluation 
in excess of that amount.  The Board notes that in reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the veteran's 
tine cruris caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.


ORDER

A 10 percent rating for tinea cruris is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


